Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 1 of 8



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-60480

 JONATHAN HOWE,

        Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT, INC., and
 CAPITAL ONE SERVICES, LLC,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff JONATHAN HOWE (“Plaintiff”) sues Defendant MIDLAND CREDIT

 MANAGEMENT, INC., and Defendant CAPITAL ONE SERVICES, LLC (collectively, the

 “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

 (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.



                                                                                                                 PAGE | 1 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 2 of 8



                                                          PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Midland Credit Management, Inc. (“Defendant-DC”) is a Kansas

 corporation, with its principal place of business located in San Diego, California.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Capital One Services, LLC (“Defendant-Creditor”) is Delaware, with its

 principal place of business located in McLean, Virginia.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        On a date better known by Defendant-DC, Defendant-DC began attempting to

 collect a debt (the “Consumer Debt”) from Plaintiff.

         12.        The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

 from a transaction between Plaintiff and Defendant-Creditor, the original creditor, on an unsecured

 line of credit, whereby the original account number ended in 4449 (the “Subject Service”).

         13.        The Subject Service was primarily for personal, family, or household purposes.



                                                                                                                  PAGE | 2 of 8
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 3 of 8



          14.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          15.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          16.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          17.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          18.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900916.

          19.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

          20.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

          21.     On a date better known to Defendant-DC, Defendant-DC began contacting Troy

 Hulbert (the “Third Party”) in an attempt to collect the Consumer Debt.

          22.     Defendant-DC contacted the Third Party more than once in connection with the

 collection of the Consumer Debt.

          23.     In particular, Defendant-DC, in connection with the collection of the Consumer

 Debt, called the Third Party on December 17, 2019, February 16, 2020, February 26, 2020, and

 February 27, 2020 – and in so doing - Defendant-DC disclosed (the “Disclosure”) to the Third

 Party, among other things: [1] the existence of the Consumer Debt; [2] that the Consumer Debt

 was owed to by Plaintiff; and [3] that Plaintiff did not pay the Consumer Debt and/or Plaintiff

 defaulted on the Consumer Debt.

                                                                                                                PAGE | 3 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 4 of 8



         24.     Plaintiff did not consent or agree to Defendant-DC contacting the Third Party in an

 attempt to collect the Consumer Debt, nor did Plaintiff agree or consent to Defendant-DC

 disclosing the existence of the Consumer Debt the Third Party.

         25.     The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

 Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

 Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

         26.     The Third Party did not, and otherwise does not, have any legitimate business need

 for the information disclosed to the Third Party by Defendant-DC involving the Consumer Debt,

 namely, [1] the existence of the Consumer Debt; [2] that the Consumer Debt was owed to by

 Plaintiff; and [3] that Plaintiff did not pay the Consumer Debt and/or Plaintiff defaulted on the

 Consumer Debt.

                                              COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692c(b)
                                        (against Defendant-DC)

         27.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         28.     Section 1692c(b) of the FDCPA provides that, “[e]xcept as provided in section

 1692b of this title, without the prior consent of the consumer given directly to the debt … a debt

 collector may not communicate, in connection with the collection of any debt, with any person

 other than the consumer, his attorney, a consumer reporting agency if otherwise permitted by law,

 the creditor, the attorney of the creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b)

 (emphasis added).

         29.     With respect to the matter at hand, on more than one occasion, Defendant-DC

 contacted the Third Party in connection with the collection of the Consumer Debt. Defendant-DC

                                                                                                               PAGE | 4 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 5 of 8



 did not have Plaintiff’s prior consent to communicate with the Third-Party in connection with the

 collection of the Consumer Debt, nor did Defendant-DC have Plaintiff’s prior consent to disclose

 the existence of the Consumer Debt to the Third Party. As such, by and through contacting the

 Third Party, on more than one occasion, in connection with the collection of the Consumer Debt,

 Defendant-DC violated § 1692c(b) of the FDCPA.

         30.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief: [1] Statutory damages as provided by

 15 U.S.C. § 1692k; [2] Costs and reasonable attorneys’ fees as provided by 15 U.S.C. § 1692k;

 and [3] Any other relief that this Court deems appropriate and just under the circumstances.

                                            COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                      (against Defendant-DC)

         31.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         32.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “Disclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

         33.     As stated above, in communicating with the Third Party in connection with the

 collection of the Consumer Debt, Defendant-DC disclosed, among other things: [1] the existence

 of the Consumer Debt; [2] that the Consumer Debt was owed to by Plaintiff; and [3] that Plaintiff

 did not pay the Consumer Debt and/or Plaintiff defaulted on the Consumer Debt. The Third Party

 did not have any legitimate business need for this information, yet Defendant-DC disclosed it

                                                                                                               PAGE | 5 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 6 of 8



 nonetheless without any regard to Plaintiff’s privacy. Making matters even worse, as mentioned

 above, the disclosure affected Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s

 reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding

 trustworthiness. Accordingly, by calling the Third Party and disclosing the existence the Consumer

 Debt, Defendant-DC violated § 559.72(5) of the FCCPA.

         34.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief: [1] Statutory damages as provided under

 Fla. Stat. §559.77(2); [2] An injunction prohibiting Defendant-DC from engaging in further

 collection activities directed at Plaintiff that are in violation of the FCCPA; [3] Costs and

 reasonable attorneys’ fees as provided by Fla. Stat. §559.77(2); and [4] Any other relief that this

 Court deems appropriate and just under the circumstances.

                                             COUNT III.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                     (against Defendant-Creditor)

         35.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         36.     In Bent v. Smith, Dean & Associates, Inc., the Middle District of Florida found a

 creditor’s liability for a debt collector’s violations of the FCCPA a question of agency, stating that:

                 Under Florida law, a principal may be held liable for the acts of its
                 agent that are within the course and scope of the agency. Roessler v.
                 Novak, 858 So.2d 1158, 1161 (Fla. 2nd DCA 2003). Although some
                 agencies are based upon an express agreement, a principal may be
                 liable to a third party for acts of its agent which are within the agent's
                 apparent authority. Id. Vicarious liability for the actions of an
                 independent contractor requires a showing of actual or apparent
                 authority. See, Whetstone Candy Co., Inc. v. Kraft Foods, Inc., 351
                 F.3d 1067, 1077 (11th Cir.2003), … [whereby] [a]pparent authority
                 is authority which a principal knowingly tolerates or permits, or
                 which the principal by its actions or words holds the agent out as
                 possessing. Roessler, 858 So.2d at 1161.
                                                                                                               PAGE | 6 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 7 of 8




 2011 WL 2746847, at *3 (M.D. Fla. July 14, 2011).

        37.       With respect to the matter at hand, Defendant-DC acted with apparent authority in

 attempting to collect the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought

 to collect the Consumer Debt from Plaintiff because Defendant-DC had contracted with

 Defendant-Creditor for the provision of such services.

        38.       Defendant-Creditor purposely provided Defendant-DC with the requisite

 information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

 address, the loan balance, and interest rate.

        39.       Here, the above-mentioned violation of § 559.72(5) is the result of Defendant-DC’s

 acts and/or omissions, whereby such acts and/or omission occurred within the scope and course of

 agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-Creditor is

 vicariously liable for such FCCPA violation.

        40.       As such, Defendant-Creditor is liable to Plaintiff for Defendant-DC’s violation of

 the § 559.72(5) of the FCCPA, wherein Defendant-DC, as set forth in Count II, disclosed the Third

 Party, among other things, the existence of the Consumer Debt, that the Consumer Debt was owed

 to by Plaintiff, and that Plaintiff did not pay the Consumer Debt and/or Plaintiff defaulted on the

 Consumer Debt.

        41.       WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-Creditor, awarding Plaintiff the following relief: [1] Statutory damages as

 provided under Fla. Stat. §559.77(2); [2] Costs and reasonable attorneys’ fees as provided by Fla.

 Stat. §559.77(2); and [3] Any other relief that this Court deems appropriate and just under the

 circumstances.


                                                                                                               PAGE | 7 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60480-RAR Document 1 Entered on FLSD Docket 03/04/2020 Page 8 of 8



       DATED: March 4, 2020

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 8 of 8
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
